OPINION
DALLY, Commissioner.
These are appeals from final judgments forfeiting appearance bonds.
The appellant, a surety on the bonds, asserts there is insufficient evidence to support the judgment because the judgments nisi were not admitted in evidence. A final judgment forfeiting a bail bond must be supported by the judgment nisi. Fears v. State, 500 S.W.2d 815 (Tex.Cr.App.1973); Purkey v. State, 494 S.W.2d 541 (Tex.Cr.App.1973); Morgan v. State, 157 Tex.Cr.R. 117, 247 S.W.2d 94 (1952). The State did not offer in evidence the judgments nisi; the State concedes error.
The judgments are reversed and the causes are remanded.
Opinion approved by the Court.